887 F.2d 1081Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gregory BLUE, Defendant-Appellant.
No. 89-5147.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 29, 1989.Decided:  Sept. 27, 1989.

Gregory E. Stambaugh, Brown, Hopkins & Stambaugh, on brief, for appellant.
Henry E. Hudson, United States Attorney, Janet S. Reincke, Assistant United States Attorney, on brief, for appellee.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Gregory Blue appeals from the district court's denial of his motion to suppress the fruits of a search of his person on the ground that it violated his rights under the Fourth Amendment.  Appellant was subsequently convicted of possession with intent to distribute 5 grams or more of crack cocaine under 21 U.S.C. Secs. 841(a)(1) & (b)(1)(B) and sentenced to 60 months in prison.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm the district court's denial of the motion to suppress.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.